                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 QIHENG YAO,

        Plaintiff,                                 Case No. 3:21-cv-00120

 v.                                                Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
 KENNETH A. CATHEY, et al.,

        Defendants.


                                             ORDER

       On March 26, 2021, the parties filed a joint motion requesting an extension of time for to

the defendants to answer Plaintiff Qiheng Yao’s complaint. (Doc. No. 12). Counsel also filed a

joint motion to continue the initial case management conference. (Doc. No. 13). The motions are

GRANTED. The defendants shall respond to Yao’s complaint by April 28, 2021.

       The initial case management conference is CONTINUED to May 12, 2021, at 10:00 a.m.

Counsel for each party shall call (888) 557-8511 and enter access code 7819165# to participate.

       The parties are reminded of their obligation to file a joint proposed case management order

no later than three business days before the conference. The parties shall also email a Word version

of the joint proposed case management order to Newbern_Chambers@tnmd.uscourts.gov.

       It is so ORDERED.

                                                     ____________________________________
                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge




      Case 3:21-cv-00120 Document 16 Filed 03/29/21 Page 1 of 1 PageID #: 38
